MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                                 Jul 14 2020, 8:32 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Gary A. Jackson, Sr.                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Natalie F. Weiss
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Gary A. Jackson, Sr.,                                     July 14, 2020
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          20A-DR-40
        v.                                                Appeal from the Monroe Circuit
                                                          Court
Christina C. Jackson, et al.,                             The Honorable Catherine B.
Appellee-Petitioner,                                      Stafford, Judge
                                                          Trial Court Cause No.
        and                                               53C04-0408-DR-459

State of Indiana,

Appellee




Baker, Judge.
Court of Appeals of Indiana | Memorandum Decision 20A-DR-40 | July 14, 2020                       Page 1 of 4
[1]   Gary Jackson, Sr., appeals the trial court’s order denying his motion to

      recalculate his child support arrearage. Finding no error, we affirm.


[2]   The relevant procedural timeline of events is as follows:


          • In 2004, the marriage of Jackson and his former wife was dissolved.
            Jackson was ordered to pay child support for two of his children.
          • On January 26, 2009, Jackson filed a motion for a change of judge.
            Through a series of events, the original trial judge ended up retaining his
            assignment to the case. Jackson did not appeal.
          • On December 5, 2013, Jackson filed a new motion for a change of judge.
            The motion was granted, and the case was transferred to a new judge.
            The case was transferred to a commissioner but then transferred back to
            the judge at Jackson’s request.
          • On June 12, 2014, Jackson filed a motion requesting that our Supreme
            Court appoint a special judge. Our Supreme Court remanded the case
            back to the trial court, which resumed jurisdiction.
          • On August 5, 2016, the State filed a petition to modify child support.
            Following the hearing, Jackson’s child support obligation was reduced
            from $112 to $52 per week. Jackson did not appeal.
          • On March 5, 2018, the trial court held a child support review hearing. At
            that hearing, Jackson raised a multitude of procedural issues, challenging
            the authority of previous judges assigned to his case dating back to the
            2009 order. He also raised a number of challenges to previous orders
            related to child support arrearages and parenting time. The trial court
            declined to review the previous orders. Jackson filed a motion to correct
            error, which the trial court denied. Jackson did not appeal.
          • On April 22, 2019, the trial court emancipated Jackson’s youngest child
            effective May 1, 2018, ending Jackson’s child support obligation. On
            May 30, 2019, the trial court held an arrearage determination hearing
            and entered a default judgment against Jackson because he failed to
            appear. The commissioner calculated Jackson’s arrearage using the
            Indiana Support Enforcement Tracking System and found that he owes
            $20,343.29. The trial court approved the commissioner’s
            recommendation. Jackson did not appeal.

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-40 | July 14, 2020   Page 2 of 4
          • On September 30, 2019, Jackson filed a motion to recalculate his
            arrearage. In his motion, he again reviewed the entire history of the case,
            challenging orders dating back to 2009. On December 19, 2019, the trial
            court denied Jackson’s motion to recalculate, holding that it would not
            address previous orders because he did not appeal those orders and
            noting that he raised no new arguments or evidence that were not
            considered at the May 2019 arrearage determination hearing.

      Jackson now appeals.


[3]   On appeal, Jackson attempts, again, to challenge past orders that he did not

      appeal. He argues about the commissioner and one of the judges who oversaw

      the case in prior years;1 he argues that the August 2016 child support order was

      erroneous; and he argues that the Child Support Guidelines were not followed

      and the child support worksheet was invalid. He did not appeal any of these

      orders—including the original arrearage order—and we may not and will not

      review them at this untimely juncture. See Counceller v. Counceller, 810 N.E.2d
372, 376 (Ind. Ct. App. 2004) (holding that res judicata bars re-litigation of an

      issue where there has been a final judgment on the merits of the same issue

      between the same parties by a court of competent jurisdiction).




      1
        The Monroe Circuit Court had jurisdiction to determine the child support arrearage amount and the
      commissioner, who is a member of the Monroe County Circuit Court, operated with subject matter
      jurisdiction when he made the arrearage recommendation (as did the trial judge when approving that
      recommendation). See Mariga v. Flint, 822 N.E.2d 620, 630 (Ind. Ct. App. 2005) (observing that Indiana
      superior and circuit courts have statutory jurisdiction to rule on child support cases).



      Court of Appeals of Indiana | Memorandum Decision 20A-DR-40 | July 14, 2020                     Page 3 of 4
[4]   The only order that is reviewable at this point is the order denying Jackson’s

      motion to recalculate his arrearage.2 And Jackson does not argue that the

      calculation of the amount of his arrears, which is based on the previous child

      support orders (which he cannot now challenge) and the amounts he has failed

      to pay over the years (which he does not deny), is inaccurate. This is the only

      argument we could review at this point in the case. As it is undisputed that the

      calculation of his arrearage is correct, we affirm. 3


[5]   The judgment of the trial court is affirmed.


      Bradford, C.J., and Pyle, J., concur.




      2
        And whether even this order is reviewable is debatable. It could be plausibly argued that the “motion to
      recalculate arrearage” amounts to an untimely motion to correct error. Ind. Trial Rule 59(C) (motions to
      correct error must be filed within thirty days of final judgment).
      3
       To the extent that Jackson challenges the authority of the State to file an appellee’s brief in a child support
      case, we note that the State is a party in the collection of child support under Title IV-D. See Ind. Code § 31-
      25-3-1 et seq. (providing for the creation of a State child support bureau, which is charged with the
      administration of Title IV-D of the federal Social Security Act, and a State central collection unit, which
      collects and processes all child support payments).

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-40 | July 14, 2020                          Page 4 of 4